NEUMAN, Justice
(dissenting).
I concur in divisions II through V of the majority opinion, but I respectfully dissent from division I.
By characterizing the juvenile court’s action as no more than a protracted effort “to help the mother acquire parenting skills,” *617the majority has, in my opinion, minimized the tragedy of this case. What the juvenile court in fact recognized — along with every other expert who testified — was the mother’s extraordinary effort to overcome a debilitating mental illness which virtually destroyed her ability to care for herself, let alone five children, until proper diagnosis made recovery a possibility.
Because this mother, through no fault of her own, has not progressed in her recovery at the speed the majority’s timetable would suggest, her parental rights are being irrevocably terminated. By choosing this extraordinary remedy, the majority has substituted its judgment for that of every expert called to testify, whether by the State or Jane Harlan. All pointed to reunification of the family as not only the most desirable goal, but one that was realistically attainable. All cited the tremendous strides KC has made in achieving that goal. Not one proposed termination of parental rights as being in the best interest of these children.
A year has now passed since this case was heard by the juvenile court. Intervening events may prove the majority’s prediction of the mother’s incapacities correct. But our task is to affirm or reverse the judgment of the juvenile court based on the evidence before it. Under this record, I would have affirmed the court’s dismissal of the termination petition.